Citation Nr: 1312134	
Decision Date: 04/12/13    Archive Date: 04/19/13

DOCKET NO.  10-00 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1976 to January 1980.

These matters come before the Board of Veterans' Appeals (Board) from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified before a Veterans Law Judge at a June 2012 hearing.  A transcript of that hearing has been associated with his claims folder.

In February 2013, the Board sent the Veteran a letter informing him that the Veterans Law Judge who conducted the June 2012 hearing was no longer employed at the Board, asked him to indicate whether he wanted to attend a new hearing, and indicated that a failure to respond within 30 days would result in an assumption that another hearing was not desired.  See 38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2012).  The letter was sent to the Veteran's address of record and was not returned as undeliverable.  A copy of the letter was also sent to his representative.

The Veteran failed to respond to the February 2013 letter.  Therefore, it is assumed that he does not want another hearing and the Board shall proceed to consider his appeal.


REMAND

Once the Secretary undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

A May 2008 VA examination report reflects that the Veteran has been diagnosed as having right ear hearing loss as defined by VA.  However, there is no evidence of any current left ear hearing loss as defined by VA.  See 38 C.F.R. § 3.385 (2012).
The Veteran has reported that while he was stationed aboard naval ships in service, he was exposed to loud noises associated with military weaponry without adequate hearing protection.  He reportedly began to experience hearing loss and tinnitus in service, but he did not receive any specific treatment for such problems.  He has not experienced any significant noise exposure in the years following service.  Hearing loss and tinnitus have reportedly continued in the years since service and a June 1980 report of medical history for purposes of a replacement health record includes reports of unspecified "ear, nose, or throat trouble" and hearing loss.  Regardless, there appears to be some evidence contrary to the reports of a continuity of symptomatology.

An October 2007 VA audiology consultation note includes an opinion that the Veteran's military noise exposure was likely ("more likely as not") a contributing factor to his hearing impairment.  There was no further explanation or reasoning provided for this opinion.

The audiologist who conducted the May 2008 VA examination opined that the Veteran's hearing loss and tinnitus were not caused by or related to service.  The examiner reasoned that there were normal or near normal hearing levels to calibrated audiometrics bilaterally during service.  It was noted that low frequency changes in hearing levels were not typical of military noise exposure hearing loss.  With respect to tinnitus, the examiner explained that tinnitus was denied during an October 2002 VA examination.  Therefore, tinnitus was not linked to service.  Occupational noise exposure and the natural aging process were more likely explanations for the Veteran's hearing loss bilaterally.

The October 2007 opinion is of diminished probative value because it is not accompanied by any specific explanation or reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).

The May 2008 opinion is also of minimal probative value because it does not reflect consideration of the Veteran's reports of hearing loss and tinnitus in service and of a continuity of symptomatology in the years since service.  A medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).  Dalton v. Peake, 21 Vet. App. 23 (2007).

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2012); see 38 C.F.R. § 19.9 (2012).  Where the Board makes a decision based on an examination report that does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

Moreover, the Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) (2012).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

The October 2007 VA audiology consultation note reflects that pure tone audiometry testing was conducted during the examination and that the audiometric summary was "available in CPRS Tools/Audiogram" display.  However, the specific results of the audiometry test are not included in the claims file.  Also, the audiologist who conducted the May 2008 VA examination made reference to a VA examination dated on October 22, 2002, during which the Veteran reportedly denied having tinnitus.  The Veteran reported during the February 2013 hearing that he first began receiving treatment for his hearing problems at the VA Medical Center in Bay Pines, Florida (VAMC Bay Pines) approximately 10 years prior to the hearing (i.e. in approximately 2002).  The VA treatment records in the claims file are from VAMC Bay Pines and are dated from January 2002 to October 2007.  However, there is no VA examination report dated on October 22, 2002 currently in the claims file and there are no additional treatment records included among the Veteran's paperless records in the Virtual VA system.
Thus, it appears that the VA treatment records that are currently in the claims file may be incomplete and that there may be additional VA treatment records that have not yet been obtained.  VA has a duty to obtain any additional relevant records.  38 U.S.C.A. § 5103A(b),(c); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).
 
Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all records of the Veteran's treatment for hearing loss and tinnitus from VAMC Bay Pines (including any records pertaining to a VA examination conducted on October 22, 2002 and the specific results of the audiometry testing conducted on October 23, 2007) and from any other sufficiently identified VA facility.

All efforts to obtain these records must be documented in the claims file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

2.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, schedule the Veteran for a VA audiological examination to determine the nature and etiology of any current hearing loss and tinnitus.  

The claims folder, including this remand and any relevant records contained in the Virtual VA system, along with any records obtained pursuant to this remand, must be sent to the examiner for review.  

The Veteran shall be afforded audiology testing, including a puretone audiometry test and a speech recognition test (Maryland CNC), and all results of such tests shall be recorded in the examination report.  The examiner must also fully describe the functional effects of the Veteran's hearing disability.  

With respect to any hearing loss and tinnitus diagnosed since October 2007, the examiner shall answer all of the following questions:

(a)  Is it at least as likely as not (50 percent probability or more) that the current hearing loss had its onset in service or in the year immediately following service, is related to the Veteran's reported noise exposure and hearing loss in service, or is otherwise the result of a disease or injury in service?

(b)  Is it at least as likely as not (50 percent probability or more) that the current tinnitus had its onset in service, is related to the Veteran's reported noise exposure and tinnitus in service, or is otherwise the result of a disease or injury in service?

(c)  Is the current hearing loss sensorineural hearing loss?

In formulating the above opinions, the examiner must acknowledge and comment on any hearing loss and tinnitus diagnosed since October 2007, the Veteran's reports of noise exposure, hearing loss, and tinnitus in service, his report of "ear, nose, or throat trouble" and hearing loss on the June 1980 report of medical history, and his reports of a continuity of symptomatology in the years since service.  

The examiner must provide reasons for each opinion given.  The examiner is advised that the Veteran is competent to report noise exposure, hearing loss, and tinnitus in service, his symptoms, and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports regarding symptoms or continuity since service, the examiner must provide a reason for doing so. (The absence of evidence of treatment for hearing loss and tinnitus in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.)  

If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner shall explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he or she shall comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The agency of original jurisdiction (AOJ) shall ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

3.  The AOJ shall review the examination report to ensure that it contains the information and opinions requested in this remand and is otherwise complete.

4.  If a benefit sought on appeal remains denied, the AOJ shall issue a supplemental statement of the case.  After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

